COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00182-CR


Brian Lee Green                             §   From the 235th District Court

                                            §   of Cooke County (12-00163)

                                            §   February 4, 2016
v.
                                            §   Opinion by Justice Sudderth

                                            §   Dissent by Chief Justice Livingston

The State of Texas                          §   (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for further

proceedings consistent with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Bonnie Sudderth__________
                                        Justice Bonnie Sudderth